DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an eddy detector, wherein the eddy detector is configured to perform operations comprising: receiving, using the processing device, climatological  data, determining, using the processing device, a base domain for detecting the eddy, determining, using the processing device, a center of the eddy within the base domain, determining, using the processing device, spatial criteria for finding edges of the eddy, determining, using the processing device, temporal criteria for finding edges of the eddy, determining, using the processing  device, potential edge points of the eddy based on the spatial criteria and the temporal criteria, and generating, using the processing device, a polygon  around the potential edge points”
“an eddy detector, wherein the eddy detector is configured to perform operations comprising: receiving, using a processing device, the climatological data from the 
in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8-11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes (“Automatic identification of oceanic eddies in infrared satellite images”) in view of Amores (“Up to What Extent Can We Characterize Ocean Eddies Using Present-Day Gridded Altimetric Products”).
 

a processing device (p. 1792; a computer with a processor and RAM is used to execute the method);  
and an eddy detector (p. 1783, see introduction; the purpose of the method is to identify eddies in an ocean), wherein the eddy detector is configured to perform operations comprising: 
receiving, using the processing device, climatological data (p. 1785, see section 3, Eddies analyzed; climatological data from satellites is obtained), 
determining, using the processing device, a base domain for detecting the eddy (p. 1786; using temperature gradients and image binarization, a base of latitudes/longitudes that indicate the presence of eddies are found), 
determining, using the processing device, a center of the eddy within the base domain (p. 1787; see section 8, Calculation of the Elliptical Water Flow Estimator; centers of eddies are calculated using local minimums), 
determining, using the processing device, spatial criteria for finding edges of the eddy and generating, using the processing device, a shape around the potential edge points (p. 1787-1790; see section 9, Determination of the sizes of eddies; clustering and fitting is done on the points within the eddy to determine a shape that defines the eddy edge using spatial temperature gradients), and generating, using the processing device, a polygon around the potential edge points (fig. 12; while described as an ellipse, the points defining the edge of the eddy are actually a polygon, since they are made up of 
Fernandes does not disclose, but Amores does disclose determining, using the processing device, temporal criteria for finding edges of the eddy and determining, using the processing device, potential edge points of the eddy based on both spatial criteria and the temporal criteria (p. 7222-7223; see section 2.2 Methods; using an algorithm that takes into account both spatial x,y and temporal t components, a contour, which would be made up of edge points, defining an eddy is determined). The motivation for this is to allow some features to last longer and be identified as eddies (p. 7228-7230; see section 4.1. The Coarsening Artifact). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fernandes to determine temporal criteria for finding edges of the eddy and determine potential edge points of the eddy based on both spatial criteria and the temporal criteria in order to allow some features to last longer and be identified as eddies as taught by Amores. 

As to claim 2, Fernandes discloses wherein the base domain is a geographical bounding box of latitude and longitude coordinates (p. 1786; fig. 5; geographic bounds in lat/long coordinates for potential eddies are determined). 
 
As to claim 8, Fernandes discloses wherein determining the potential edge points of the eddy comprises generating a plurality of edges from the center of the eddy at a plurality of radial angles around a circle centered at the center of the eddy (p. 1787-
 
As to claim 9, Fernandes discloses wherein the radius of each edge in the plurality of edges is based on the spatial criteria (p. 1787-1790; radius is based on clustering and fitting using spatial temperature gradients) and Amores discloses edge radii based on the temporal criteria (p. 7222-7224; the spatial and temporal criteria are used to identify and track the eddies, after which the edge radii is determined in kilometers). Motivation for the combination of references is given in the rejection to claim 1. 
 
As to claim 10 wherein the eddy detector is further configured to aid a sonar device or navigation device using the generated polygon (fig. 12; a device with map display would read on the broad definition of a navigation device). Further, it is noted that this claim recites an intended use of the eddy detector and associated polygon (“to aid” another device), and thus, since the displayed polygon would be capable of aiding a sonar or navigation device, the claim is taught by the cited art.

As to claim 11, see the rejection to claim 1. Further, Fernandes discloses a satellite configured to gather climatological data (p. 1783; see section 1, Introduction; a satellite produces temperature maps which are processed as input). 

As to claim 15, see the rejection to claim 8.

As to claim 16, see the rejection to claim 1.

As to claim 20, see the rejection to claim 8.

Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Amores and further in view of Buckingham (“The contribution of eddies to striations in absolute dynamic topography”)

As to claim 3, Fernandes does not disclose, but Buckingham does disclose wherein determining the center of the eddy comprises determining a maximum absolute dynamic topography (ADT) observation within the base domain (p. 452, sections 23-25; extreme/maximum values of the ADT data within a particular local area, which would read on the base domain, are defined as the center of the eddies, regardless of what is specified in an eddy database). The motivation for this is that ADT includes additional information compared to SLA measurements (p. 450, section 10). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fernandes and Amores to determine a maximum absolute dynamic topography (ADT) observation within the base domain in order to take advantage of ADT including additional information compared to SLA measurements as taught by Buckingham.



As to claim 17, see the rejection to claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Amores and further in view of Faghmous (“A daily global mesoscale ocean eddy dataset from satellite altimetry”).

As to claim 4, Fernandes does not disclose but Faghmous does disclose wherein determining the center of the eddy comprises determining a maximum sea surface height (SSH) observation within the base domain (fig. 1; p. 3-6; SLA is surface height data; maximum values of the surface height data within a particular local area, which would read on the base domain, are defined as the center of the eddies). The motivation for this is to be compatible with the assumption that an eddy can only have a single extremum within its interior. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fernandes and Amores to determine a maximum sea surface height (SSH) observation within the base domain in order to be compatible with the assumption that an eddy can only have a single extremum within its interior as taught by Faghmous. 

Conclusion
s 5-7, 13, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art shows the general concepts of using gradients (see p. 1786, section 5 of Fernandes, for example) and ratios (see p. 7231 of Amores, for example). The prior art does not show the specifics of determining a plurality of outward ADT gradients from the center of the eddy in a plurality of directions, wherein the plurality of directions correspond to a plurality of radial angles around a circle centered at the center of the eddy or determining a ratio between a current ADT value and an initial ADT value for each radial angle in a plurality of radial angles around a circle centered at the center of the eddy, as recited by claims 5 and 7. Similar analysis applies to claims 13, 14, 18, and 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON M RICHER/Primary Examiner, Art Unit 2612